Citation Nr: 1003604	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  03-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Daniel G. Krasgenor, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

In August 2005, the Veteran and VA determined that further 
development was required in this case and filed a Joint 
Motion for Remand (Joint Motion) to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2005, the 
Court granted the Joint Motion and remanded the above issue 
to the Board for compliance with the instructions in the 
joint motion.  

In September 2009, the Board sent the case out for a Veterans 
Health Administration (VHA) expert opinion.  The case has 
been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran's degenerative joint disease of the lumbar spine 
has been shown to be etiologically related to active military 
service.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The Veteran served on active duty from August 1974 to August 
1994.  He currently suffers from degenerative joint disease 
of the lumbar spine and asserts that his in-service back 
symptoms are associated with his current degenerative joint 
disease.  

The Veteran's service treatment records reveal that the 
Veteran was treated for back strain and muscle strain of the 
back in service in November 1984 and April 1988.  During his 
separation examination in March 1994, the Veteran complained 
of recurrent back pain, although there were no findings or 
diagnoses of a back disorder to include degenerative joint 
disease of the lumbar spine on the examination report.  The 
Board notes, however, that there are no indications in this 
report that any tests related to the Veteran's back were 
conducted.  The claims file includes numerous lay statements 
from individuals who know the Veteran attesting to the fact 
that he injured his back during service.
        
Private records from Dr. Schmitz and Dr. Roberts dated from 
October 1996 to February 1997 show that the Veteran received 
treatment for degenerative joint disease of the lumbar spine.  
A March 1997 VA examination report revealed chronic recurrent 
lumbosacral spasms with degenerative joint disease.  
        
At a May 2001 VA examination, the examiner noted the 
Veteran's complaints of low back pain.  The Veteran reported 
low back pain since performing heavy lifting of munitions 
during the Gulf War.  Examination of the back revealed normal 
lumbar tone and normal tendon reflexes in the legs.  The 
lumbosacral joints were negative.  Straight leg raising was 
subjectively positive, but the examiner noted that this was 
questionable. The impression included moderate arthritis of 
the lumbar spine.  The examiner opined that the difficulty 
with the Veteran's low back was less likely to be related to 
service, but did not provide any basis, rationale or 
explanation for this opinion.  

In August 2005, the Veteran and VA determined that further 
development was required in this case and filed a Joint 
Motion for Remand (Joint Motion) to the United States Court 
of Appeals for Veterans Claims (Court).  In the Joint Motion, 
it was agreed that the Board should afford the Veteran 
another examination to determine whether the Veteran's in-
service recurrent back disability was associated with the 
current diagnosis of degenerative joint disease.  VA's duty 
to assist the Veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature, 
etiology, and extent of the Veteran's disabilities.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).
        
A February 2006 VA examiner noted the Veteran reported he 
injured his back in 1975 while lifting a heavy water trailer.  
He stated he was in the hospital for several weeks.  The 
Board notes that the first ten years of the Veteran's service 
treatment records have been determined to be missing, lost or 
otherwise unavailable.  The Veteran reported to the February 
2006 VA examiner that in 1990 during Desert Storm that he was 
picking up a heavy ammunition box and again developed pain in 
his back.  The examiner noted that the Veteran has notes 
indicating he had an MRI in 1996 which showed degenerative 
changes in the lumbar spine.  The February 2006 diagnosis was 
decompression and fusion L3-4 and L4-5, with continued 
chronic low back pain and radicular pain down both legs, 
likely secondary to post operative scar tissue.  The examiner 
in his opinion noted that he found no films of the Veteran's 
lumbar spine from when he was in service.  He further noted 
that whether the Veteran had degenerative changes while in 
service is undetermined; therefore it would be speculation as 
to whether the Veteran incurred his degenerative lumbar 
disease in service. 
        
An August 2006 private examiner, Dr. R., noted that he first 
saw and treated the Veteran for back problems in 2005.  The 
examiner noted that the Veteran reported that in 1975 he was 
lifting a water trailer with others when he developed the 
onset of acute and severe low back pain.  The examiner went 
on to opine that the Veteran's lumbar spine problems 
developed while in service.  

Treatment records through 2007 show the Veteran continued to 
receive treatment for degenerative joint disease of the 
lumbar spine. 

In October 2009 Dr. J.N.S., a Staff Orthopaedic Surgeon at 
the Minneapolis VA Medical Center, submitted a VHA specialist 
opinion report.  The specialist indicated that after a review 
of the available information it was his opinion that the 
Veteran's degenerative joint disease of the lumbar spine was 
incurred in, aggravated by or otherwise related to his period 
of active duty military service.  The specialist's rationale 
was that there was an absence of evidence that the Veteran 
already had significant back symptoms prior to entering 
service; specific incidents of injury to his which occurred 
while in service, recalled by the Veteran and corroborated by 
his peers or medical records; documented treatment for back-
related issues while in service; presumed high physical 
activity level while in service and the absence of other 
documented incidents/injuries which occurred out of service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

There are multiple medical opinions that address the 
contended relationship between the Veteran's degenerative 
joint disease of the lumbar spine disability and his military 
service.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various opinions in this case based on the 
quality of the evidence and not necessarily on its quantity 
or source.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Court of 
Appeals for Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

The above being taken into account, the Board nevertheless 
has no basis for fully discounting any of the opinions in 
support of the Veteran's claim or against the Veteran's claim 
in favor of the others.  There is no significant difference 
in expertise apparent from the reports, with the exception of 
the October 2009 VHA specialist.  The opinions were offered 
by doctors whose professional credentials demonstrate that 
they possess the necessary education, training, and expertise 
to provide the requested opinion.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

There is evidence both for and against the claim.  The 
evidence shows that the Veteran was treated for back problems 
in service and complained of recurrent back pain during his 
separation examination in March 1994.  Though the Veteran was 
not diagnosed with degenerative joint disease of the lumbar 
spine during upon separation time from service, "the fact 
that a condition was not diagnosed cannot, by itself, serve 
to rebut a subsequent expert diagnosis."  Hanson v. 
Derwinski, 1 Vet. App. 512, 516 (1991).  Numerous lay 
statements from individuals who know the Veteran corroborate 
his contention that he injured his back during service and 
has had problems with it since then.  The evidence also shows 
a current low back degenerative joint disease disability that 
was evident according to an MRI as early as 1996.  

The Board notes the negative nexus opinion of May 2001 VA 
examiner, which did not provide any basis or rationale for 
his opinion and the February 2006 VA examiner who stated he 
could not render an opinion without resort to speculation.  
However, the August 2006 opinion of Dr. R. provides support 
for a finding of service connection.  As one of the Veteran's 
treating physicians he is not entitled to any special 
deference but the medical records available to the Board show 
that he is familiar with the Veteran's back condition.  In 
addition, the October 2009 VHA specialist opined that it is 
as least as likely a not that the Veteran's degenerative 
joint disease of the lumbar spine was incurred in, aggravated 
by or otherwise related to his period of active duty military 
service.  

Overall, the Board assigns the most probative weight to the 
October 2009 VHA specialist opinion.  When reviewing the 
evidence of record, the Board is persuaded that the opinion 
of October 2009 examiner is most convincing, in that the 
examiner is a Staff Orthopaedic Surgeon at the Minneapolis VA 
Medical Center, reviewed all of the medical evidence in the 
file and reflected a considerable and an analysis of the 
pertinent criteria essential to determine whether the 
Veteran's degenerative joint disease of the lumbar spine 
disability is related to service.  The examiner provided an 
extensive and thorough rationale for his findings and 
conclusions.  Unlike the other examiners (whose reports' 
deficiencies were chronicled above), the October 2009 VA 
examiner was specific and detailed in the reasons for his 
opinion.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the Veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and the contentions of the Veteran, the Board 
concludes that service connection for degenerative joint 
disease of the lumbar spine is warranted.  Since the record 
includes evidence of the Veteran's back injury and treatment 
in service, contentions and corroboration of back trouble 
since service and medical opinions in his favor, the medical 
and lay evidence that suggests that the Veteran incurred 
degenerative joint disease of the lumbar spine as a result of 
his military service is, at a minimum, in equipoise.  
Accordingly, since the evidence is in equipoise, the benefit 
of the doubt doctrine is applicable and the Veteran prevails.  
See Gilbert, supra.  Therefore, service connection for 
degenerative joint disease of the lumbar spine is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the favorable determination contained herein, however, 
further development with regard to VA's duties to notify and 
assist as to entitlement to service connection for 
degenerative joint disease of the lumbar spine would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


